DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “open position P2”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 3, reference characters “35”, “P0”, “00”, “05”, “04”, and “P5”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both “second rollers” (figure 2) and the softened net in figure 3; reference character “25” has been used to designate both “weight 25” (figure 2) and apparatus 24 in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the interval" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 7 recites the limitation "the rotational speed" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 7,097,803) in view of Stanley (US 4,162,564).
With regards to claim 1, Chang discloses a method for manufacturing a wrinkled net (abstract; “process of making a corrugated net material), comprising the steps of: a) guiding a net body (40) between heating element (12); b) guiding said net body in between two second rollers (22) where said second rollers are rotated to pressurize said net body and heat is generated by friction between said second rollers and said net body to soften said net body (figure 2); c) collecting the softened said net body in a container (24) where portions of the softened said net body are squeezed against one another; and d) releasing the wrinkled said net body from said container after a predetermined period of time in which the said portions of the softened said net body are squeezed against one another in said container (col. 2, line 14 to col. 3, line 24). Chang discloses the invention substantially as claimed. However, Chang is silent about two opposed first roller where said first roller are rotated to primarily wrinkle said net body. Stanley teaches a similar method for manufacturing a wrinkled net including two opposed first roller (12) capable of rotating to primarily wrinkle said net body and tow second roller (16, 20) rotated to pressurize and heat said net (figures 1-7). It would have been obvious to one of ordinary skill in the art to modify the method of Chang to include the two opposed first rollers as taught by Stanley, since it would provide means to withdraw the net from the source. 
As to claims 2-3 and 6, Stanley as modified above discloses the invention substantially as claimed. However, Stanley as modified above is silent about wherein said net body is deformed under the pressure of said two second rollers such that the wrinkles formed in the surface of said net body in step b) are more pronounced than in step a); and wherein an interval between said two second rollers is less than an interval between said two first rollers. However, it would have been obvious to one skilled in the art to adjust the interval between rollers as desired through routine experimentation, since it has been held that a mere rearrangement of the essential working parts of a device only involves routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case one skilled in the art would have known to decrease the interval between roller to increase the pressure and generate a softer corrugated net. 
As to claim 4 and 7, Chang as modified above discloses the invention substantially as claimed. However, Chang as modified above is silent about wherein the rotational speed of said two second rollers is higher than the rotational speed of said two first rollers. However, it would have been obvious to one skilled in the art to adjust the rotational speed as desired through routine experimentation, since one skilled in the art would know to control the speed of the rollers depending on the crimping rate (see Stanley col. 5, lines 1-14; “Roll speed controller 40”). 
As to claim 5, Chang as modified above discloses an apparatus (Chang figure 2; Stanley figure 1) for the implementation of the method for manufacturing a wrinkled net as claimed in claim 1, comprising: a container (24)comprising an inlet (26) and an outlet (28); two opposed second rollers (22) disposed adjacent to said inlet of said container and spaced apart from each other by a predetermined interval. Chang discloses the invention substantially as claimed. However, Chang is silent about t two opposed first rollers located on the same side of said container as said two second rollers and maintain a distance between said two second rollers. Stanley teaches a similar method for manufacturing a wrinkled net including two opposed first roller (12) and two second roller (16, 20) at a distance from each other and the first two rollers space apart from each other by a predetermined distance (figures 1-7). It would have been obvious to one of ordinary skill in the art to modify the method of Chang to include the two opposed first rollers as taught by Stanley, since it would provide means to withdraw the net from the source.
As to claim 8, Chang discloses further comprising a cover plate (30) pivotally connected to said container (24) and biasable between a closed position where said cover plate closes said outlet and an open position where said cover plate is opened from said outlet (figure 2).
As to claim 9, Chang discloses further comprising a weight (36) mounted to said cover plate  (30) and used to hold said cover plate in said closed position (figure 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678